Title: To Thomas Jefferson from William Keough, 15 February 1809
From: Keough, William
To: Jefferson, Thomas


                  
                     To his excellency the President of the United States 
                     
                     15th: Feby. 1809.
                  
                  Your petitioner William Keough begs leave to state to your excellency that in February 1808 in Passing through the President’s Square he was attacked and severely wounded and bruised by your excellency’s ram—of which he lay ill for five or six weeks under the hands of Doctor Elzey. Your petitioner troubles your excellency with regret, he would not presume to do it now but for extreme distress. He is without money and without freinds. His business in this place was for the purpose of obtaining a pension to which he considered himself entitled for his revolutionary services—He has been able to obtain lodgings in the poor’s house, but without the usual allowance of fare.—It is probably the last time your excellency will be troubled as President of the U.S. by an individual, most assuredly the last, by your petitioner; and if the prayers of a poor, old soldier will be any consolation to your excellency in your retirement, you have them from his heart.—Hoping your excellency will take his distressed situation in consideration, and grant some relief, your petitioner as in duty bound will ever pray.
               